Citation Nr: 0723110	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
lumbar spine, rated 20 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
thoracic spine, rated 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
cervical spine, rated  10 percent disabling.

4.  Entitlement to an increased rating for arthritis of the 
right (major) shoulder, rated 10 percent disabling.

5.  Entitlement to an increased rating for a right hip 
disorder, rated 10 percent disabling.

6.  Entitlement to an increased rating for arthritis of the 
right knee, rated 10 percent disabling.

7.  Entitlement to an increased rating for arthritis of the 
left knee, rated 10 percent disabling.

8.  Entitlement to a compensable rating for residuals of 
fracture of the right ring finger.

9.  Entitlement to a compensable rating for residuals of 
fracture of the left fifth metacarpal.  

10.  Entitlement to restoration of a 10 percent rating for 
arthritis of the right foot, status post resection of 
Haglund's deformity, right heel.

11.  Entitlement to an increased rating for arthritis of the 
right foot, status post resection of Haglund's deformity, 
right heel.

12.  Entitlement to restoration of a 10 percent rating for 
arthritis of the left foot.

13.  Entitlement to an increased rating for arthritis of the 
left foot.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from December 1959 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Ft. 
Harrison, Montana.  

With regard to the issues pertaining to the feet, the Board 
finds that there are two issues for each foot; one regarding 
restoration of a 10 percent rating, and one regarding 
entitlement to an increased rating.  Therefore, the Board has 
restated the issues on the title page.  

In May 2006, the veteran submitted additional pertinent VA 
treatment records to the Board.  He has waived consideration 
of this evidence by the agency of original jurisdiction.  
38 C.F.R. § 20.1304 (2006).  

The issues of entitlement to increased ratings for lumbar 
spine disability, right ring finger, left fifth metacarpal, 
as well as the issues pertaining to the feet are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Also, as the current regulation considers 
disabilities of the lumbar and thoracic spine together, a 
decision on the thoracic spine disability will be deferred 
until all development with regard to the lumbar spine have 
been completed.  


FINDINGS OF FACTS

1.  The veteran's cervical spine disability does not manifest 
in ankylosis of the cervical spine; forward flexion greater 
than 15 degrees but not greater than 30 degrees; combined 
range of motion of the cervical spine limited to 170 degrees 
or less; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or, any 
incapacitating episodes or neurologic symptoms.  

2.  The veteran's right shoulder arthritis does not manifest 
in ankylosis; limitation of motion at shoulder level; 
impairment of humerus, clavicle or scapula involving 
malunion, nonunion, fibrous union, loss of head of, or 
dislocation.  

3.  The veteran's right hip disorder does not manifest in 
ankylosis; flexion limited to 30 degrees or less; limitation 
of abduction, motion lost beyond 10 degrees; flail joint; or 
impairment of the femur involving malunion, fracture of 
surgical neck with false joint, or fracture of shaft or 
anatomical neck with nonunion.

4.  The veteran's right knee arthritis does not manifest in 
ankylosis; recurrent subluxation or lateral instability; 
dislocated semilunar cartilage; flexion limited to 30 degrees 
or less; extension limited to 15 degrees or more; or 
impairment of tibia and fibula involving nonunion or 
malunion.  

5.  The veteran's left knee arthritis does not manifest in 
ankylosis; recurrent subluxation or lateral instability; 
dislocated semilunar cartilage; flexion limited to 30 degrees 
or less; extension limited to 15 degrees or more; or 
impairment of tibia and fibula involving nonunion or 
malunion.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for arthritis of the 
cervical are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2006).  

2.  The criteria for an increased rating for right shoulder 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5200-5203 (2006).  

3.  The criteria for an increased rating for a right hip 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5250-5255 (2006).  

4.  The criteria for an increased rating for right knee 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2006).  

5.  The criteria for an increased rating for left knee 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A November 2004 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  He was 
notified that it was ultimately his responsibility to support 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  This letter also delineated the 
respective obligations of the VA and the veteran in obtaining 
evidence pertinent to the claims.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the effective date of the rating 
to be assigned is rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that the veteran has been provided adequate 
notice as required by the VCAA.   

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issues 
decided herein, is available and not part of the claims file.  
The veteran has also been afforded VA examinations.   See 38 
C.F.R. § 3.159(c)(4).  There is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case; 
therefore, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service-connected disabilities are rated in accordance with 
VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating. 38 C.F.R. § 4.7.  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions; 
testimony provided at hearing before the undersigned; as well 
as service and post-service medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical spine

In order to receive a rating higher than 10 percent for the 
cervical spine disability, there would have to be ankylosis 
of the cervical spine; forward flexion greater than 15 
degrees but not greater than 30 degrees; combined range of 
motion of the cervical spine limited to 170 degrees or less; 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Also, if 
intervertebral disc syndrome is present, the disability may 
be evaluated based on the incapacitating episodes.  In 
addition, separate ratings may be assigned for neurologic 
symptoms and musculoskeletal symptoms.   See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  

In the case at hand, review of all medical records, to 
include the December 2004 and February 2006 VA examination 
reports, fails to indicate the presence of any of the above 
requirements.  The veteran has not reported any neurologic 
symptoms or incapacitating episodes.  There is normal 
curvature of the cervical spine and an abnormal gait caused 
by the cervical spine arthritis is not shown.  His range of 
motion studies do not indicate limited motion to a higher 
degree.  In fact, he has denied having any functional 
disability in relation to his cervical spine.  See February 
2006 VA examination report.  Therefore, a higher rating under 
DC 5235-5243 is not warranted.  

The Board has considered whether a higher rating may be 
assigned for arthritis of the cervical spine under DC 5003.  
However, that Diagnostic Code allows for only a 10 percent 
rating when there is limitation of motion to a noncompensable 
degree with x-ray evidence of arthritis.  A higher and 
collective rating of 20 percent (maximum rating) is allowed 
only for arthritis of multiple joints, with occasional 
incapacitating exacerbations.  The veteran is already 
assigned a 10 percent rating for each arthritic joint that is 
symptomatic.  He is being compensated at the 10 percent 
rating for several arthritic joints.  Thus, assignment of a 
20 percent rating under DC 5003 would not be beneficial to 
the veteran.  As a higher rating may not be assigned under 
any of the applicable diagnostic codes, this appeal must be 
denied.  

Right Shoulder

The veteran contends that his right shoulder disability is 
more disabling than contemplated by the 10 percent rating 
currently assigned.  His shoulder has reportedly increased in 
severity since the 2004 VA examination.  At a May 2006 
hearing before the undersigned, he testified that x-rays 
showed bone spurs (noted on December 2004 x-rays), but that 
since then, the disability has worsened.  However, a VA 
examination has been conducted since that time (in February 
2006).  Therefore, additional VA examination is not 
necessary.

The Board also notes that the veteran asserts that the 
February 2006 VA examination was inadequate in that range of 
motion studies were not performed on the right shoulder.  
However, review of that examination report indicates that 
range of motion studies were indeed accomplished and that it 
is adequate for rating purposes.  Thus, the Board will 
consider this claim on the merits.  

The veteran's right shoulder disability may be considered 
under the criteria set forth under Diagnostic Codes 5003 and 
5200 through 5203.  See 38 C.F.R. § 4.71a.  After 
consideration of the applicable diagnostic codes and a 
thorough review of the evidence of record, the Board finds 
that the veteran's right shoulder disability does not meet 
the criteria for a higher rating.  

Range of motion studies conducted on VA examinations in 2004 
and 2006 clearly indicate that the veteran does not have 
ankylosis.  Thus, a rating under DC 5200 (pertaining to 
ankylosis of the scapulohumeral articulation) is not 
warranted.  These range of motion studies also indicate that 
the veteran does not meet the criteria for an increased 
rating under DC 5201.  Under Diagnostic Code 5201, in order 
to gain a rating higher than 10 percent, there must be 
evidence of limitation of motion at the shoulder level.  It 
is noted that on VA examination in 2004, he reported having 
pain when doing overhead work or working with the right arm 
at shoulder level.  He stated that he had pain at 90 to 120 
degrees.  However, it is noted that on VA examination in 
2006, it was reported that pain began at 140 degrees of 
flexion.  On DeLuca analysis, the examiner did not indicate 
that there would be any additional range of motion loss for 
the shoulder; whereas additional loss was reported for other 
joints (knees and hips).  Thus, based on current examination, 
even with consideration of the DeLuca principles for any 
additional functional loss due to pain and other symptoms on 
use, his limitation of motion is not at shoulder level.  
Thus, a higher rating is not warranted under DC 5201.

With regard to a higher rating under Diagnostic Codes 5202 
and 5203, the Board notes that x-rays obtained in December 
2004 and February 2006 do not indicate the presence of 
impairment of humerus, clavicle or scapula with existence of 
malunion, nonunion, fibrous union, loss of head of, or 
dislocation, as required for a rating under DC 5202 and 5203.  

The Board has considered whether a higher rating may be 
assigned for arthritis of the right shoulder under DC 5003.  
However, for the same reasons explained above (under cervical 
spine), a higher rating is not warranted.  Therefore, the 
appeal is denied.  



Right Hip

In order to receive a rating higher than 10 percent for a hip 
disorder, there would have to be ankylosis of the hip; 
flexion limited to 30 degrees or less; limitation of 
abduction, motion lost beyond 10 degrees; flail joint; or 
impairment of the femur involving malunion, fracture of 
surgical neck with false joint, or fracture of shaft or 
anatomical neck with nonunion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5255.
 
Review of the medical evidence of record, to include 2004 and 
2006 VA examinations, fail to show that the above criteria 
for a higher rating have been met.  Range of motion studies 
clearly indicate that the veteran does not have ankylosis.  
Further, the reported ranges of motion do not warrant a 
higher rating under Diagnostic Codes 5252 or 5253.  VA 
examination in February 2006 indicates that the veteran had 
abduction of 0 to 25 degrees, and flexion to 120 degrees.  
There was pain at end point abduction of 0 to 20 degrees.  
While the February 2006 VA examiner noted that there would be 
additional range of motion loss in the hip due to pain and 
weakness with repetitive motion, the examiner could not 
quantify these in range of motion as that would require 
resorting to speculation.  Given that the examiner could not 
quantify the range of motion loss, and given that the degrees 
of motion noted on testing are significantly better than 
those required for a higher rating, the Board finds, after 
consideration of the DeLuca principles, that entitlement to 
an increased rating for limitation of motion is not 
warranted.  

Also, the Board finds that a higher rating for impairment of 
the femur or flail joint is not warranted as radiologic tests 
do not show the presence of these conditions as contemplated 
by DC 5254 and 5255.  In addition, for the same reasons noted 
above (see section for cervical spine), a higher rating for 
arthritis of the right hip is not warranted.  Accordingly, 
the appeal must be denied.  

Right and Left Knees

In order to receive a rating higher than 10 percent for a 
knee disorder, there would have to be evidence of ankylosis; 
recurrent subluxation or lateral instability; dislocated 
semilunar cartilage; flexion limited to 30 degrees or less; 
extension limited to 15 degrees or more; or impairment of 
tibia and fibula involving nonunion or malunion.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263.   

Review of the medical evidence of record, to include VA 
examinations conducted in 2004 and 2006, indicates that the 
veteran does not have ankylosis of either knee.  Range of 
motion studies do not indicate limitation of motion at a 
compensable level.  Also, diagnostic studies fail to show 
that the criteria for a higher rating have been met under DC 
5258 or 5262.  In this regard, there is no evidence of 
dislocated semilunar cartilage or malnunion or nonunion of 
the tibia or fibula.  With regard to DeLuca considerations, 
the 2004 examination report does not indicate that the 
criteria for a higher rating are met for additional range of 
motion loss on use.  Repetitive range of motion testing did 
not result in any changes.  While the February 2006 VA 
examiner noted that there would be additional range of motion 
loss in the knees due to pain and weakness with repetitive 
motion, the examiner could not quantify these in range of 
motion as that would require resorting to speculation.  Given 
that the examiner could not quantify the range of motion loss 
on use, and given that the degrees of motion noted on testing 
are significantly better than those required for a higher 
rating, the Board finds, after consideration of the DeLuca 
principles, that entitlement to an increased rating for 
limitation of motion is not warranted.   

In addition, the record does not indicate that there is 
evidence of recurrent subluxation or lateral instability.  It 
is specifically noted that VA examination in 2004 noted that 
no ligament laxity was detectable bilaterally and 
varus/valgus testing did not document any instability.  The 
veteran denied a history of subluxation of the right knee.  
He also denied a history of giving way of the left knee.  On 
examination in 2006, it was also noted that there was no 
instability to varus or valgus stress testing.  Therefore, a 
rating under DC 5257 is not warranted for either knee.  See 
VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997) [a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, provided that any separate rating must be based 
upon additional disability]; VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) [if a veteran has 
a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X- ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59].

Consideration of a higher rating under DC 5003 is not 
necessary for reasons previously explained.  As the veteran 
does not meet the criteria for a higher rating for either 
knee under the applicable rating criteria, the appeal is 
denied.     


ORDER

An increased rating for arthritis of the cervical spine is 
denied.

An increased rating for arthritis of the right shoulder is 
denied.

An increased rating for a right hip disorder is denied.

An increased rating for arthritis of the right knee is 
denied.

An increased rating for arthritis of the left knee is denied.  


REMAND

During a hearing before the undersigned held in May 2006, the 
veteran reported that his lumbar spine disability has 
worsened.  He described having what appears to be foot drop 
(his feet dragging).  On VA examination in February 2006, 
foot drop or dragging of the feet was not indicated.  
Outpatient VA treatment records dated subsequent to the 
February 2006 examination  indicate that the right foot 
dragged.  (See May 2006 VA outpatient treatment report.)  
Given the evidence of worsening of the lumbar spine 
disability, this matter is being remanded to the RO for 
additional VA examination and evaluation.  

With reference to the increased rating claims of the fingers, 
a compensable rating for disability of the ring or little 
finger can be assigned when there is amputation of the joints 
of that finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5155, 
5156 (2006).  Ankylosis or limitation of motion of the ring 
or little finger is awarded a noncompensable rating only.  38 
C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2006).  However, 
under Diagnostic Code 5003, a compensable rating may be 
assigned for x-ray evidence of arthritis of 2 or more minor 
joint groups, with objective evidence of painful motion.  In 
this case, the right ring finger is reported to have 
arthritis.  It is not clear whether or not the left fifth 
finger has arthritis also.  The Board has reviewed the 
medical evidence and notes that x-rays of the fingers are not 
of record.  As a compensable rating may be assigned if there 
is x-ray evidence of arthritis, additional VA examination is 
necessary.     

At a December 2004 VA examination, the veteran indicated that 
he was not claiming entitlement to an increased rating for 
his feet and thus, his feet were not examined.  The RO 
therefore denied his increased rating claim in March 2005.  
The veteran disagreed with that decision in March 2005.  The 
veteran was again scheduled for VA examination in March 2006.  
At that examination, he indicated that he had no complaints 
or functional impairment of the feet.  Therefore, the RO 
reduced the 10 percent ratings for each foot via a statement 
of the case, issued in March 2006.  The veteran perfected an 
appeal in April 2006.  At a hearing before the undersigned in 
May 2006, the veteran stated that he had pain in his feet.  

Clearly, the veteran has been quite inconsistent with regard 
to problems with his feet.  It is difficult to understand why 
the veteran repeatedly informs VA examiners that he has no 
problems with his feet, but disagrees with the RO when his 
feet are rated in accordance with his statements on VA 
examinations.  Nevertheless, he is now stating that he does 
have painful feet.  Under DC 5003, the veteran may receive a 
compensable rating if there is objective evidence of painful 
motion (and certain other symptoms).  The veteran should 
therefore be evaluated to determine if he meets the criteria 
for a rating under DC 5003, or if ratings may be assigned for 
disability of the foot under other applicable diagnostic 
codes (e.g. DC 5284).  

During a May 2006 hearing, the veteran reported that he was 
scheduled for evaluation of his lumbar spine disability at 
the VA medical center (VAMC) in Great Falls.  The RO is 
advised that any pertinent outstanding VA treatment records 
should be obtained and associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
measures to obtain any outstanding VA 
medical records, to include treatment 
records from June 2006 to present from 
the Great Falls VAMC.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  After obtaining the above-referenced 
records, to the extent available, the 
veteran should be scheduled for 
appropriate VA examinations to assess the 
severity of his thoracolumbar spine, 
bilateral feet, right ring finger, and 
left fifth metacarpal disorders.  All 
indicated tests and studies, to include 
x-rays of the fingers, are to be 
performed.   Prior to the examinations, 
the claims folder must be made available 
to each physician for review of the case.  
Each examiner, in accordance with the 
latest AMIE sheet for evaluating each 
disorder, is to provide a detailed review 
of the veteran's history, current 
complaints, and the severity of each 
disorder. The examiner must provide a 
clear explanation for each finding and 
opinion expressed.

3.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


